Exhibit 10.1

Independent Consultant Agreement

 

This Agreement, dated August 16, 2018 (the “Effective Date”), by and between
Truli Technologies, Inc., a Delaware corporation located at 54 W 40th St., New
York, NY 10018, (“Client”), and Evan Sohn, of 117 E Hudson Ave, Englewood NJ,
(“Sohn”, together with Client the “Parties”), establishes the scope of general
business consulting services (the “Services”) to be performed by Sohn for
Client.

 

 1. Services to Be Performed. Sohn agrees to perform the Services for client
    including but not limited to business planning, mergers and acquisition
    consulting and strategic planning in order to assist Client in negotiating
    and consummating an agreement (the “Acquisition Agreement”) to acquire
    Recruiter.com, Inc. (“Recruiter”), a Delaware corporation.

 

 2. Term of Agreement. This Agreement is effective as of the Effective Date and,
    except as provided in Section 5 hereto, will terminate on the earlier of the
    date upon which Client and Recruiter close the Acquisition Agreement or
    October 31, 2018. The Parties may agree to extend this Agreement to a future
    date subject to such extension being agreed to by each Party to this
    Agreement in writing.

 

 3. Compensation. In exchange for providing the Services Sohn will receive the
    following from Client.
    
    
     1. Retainer: Sohn will receive a total retainer of $22,500 for the first
        three months that this Agreement is in effect (the “Retainer”). The
        Retainer shall be paid in three $7,500 installments with the first
        instalment paid on the Effective Date and the remaining installments
        payable 31 and 60 days thereafter subject to the Agreement remaining in
        effect. In the event of termination of this Agreement Client shall not
        be entitled to recover any amount of Retainer already paid to Sohn as a
        result of the already paid amount covering less than a full month,
        provided, however, that Client shall not owe Sohn any portion of the
        Retainer due for any future monthly period following the termination of
        this Agreement. In lieu of paying the Retainer in cash compensation,
        Client may elect to compensate Sohn for any or all of the Retainer with
        shares of Client’s common stock (“Shares”) at a rate of 1.5 times the
        cash value of the portion of the Retainer due to Sohn. Thus, the total
        Retainer of $22,500 may be paid in Shares valued equivalent to $33,750.
        The value of the Shares being used to pay any portion of the Retainer
        shall be calculated by multiplying (a) the number of shares being
        delivered to Sohn by (b) the average closing price on the principal
        market of Client’s common stock on the last 20 business days immediately
        prior to the date client elects to deliver the Shares and gives notice
        of such election.

 

 2. Common Stock: In addition to the Retainer, within 60 days of the Effective
    Date Client shall deliver to Sohn 175,000 shares of Client’s common stock
    (the “Payment Shares”). Sohn acknowledges that the Shares and the Payment
    Shares will constitute “restricted securities” as defined in Rule 144 under
    the Securities Act of 1933 (the “Securities Act”). The obligation to deliver
    the Payment Shares is conditioned upon the Client increasing its authorized
    common stock or obtaining a release of common stock from reserved shares.

 

 1 

 



 3. Bonus Compensation: Client shall deliver to Sohn 150,000 shares of Client’s
    common stock within 30 days after Sohn completes his services for the
    Company detailed within this Agreement and provides the Company with a
    written report containing a recommendation to the disinterested directors
    regarding the Acquisition Agreement (the “Bonus Shares”). Sohn acknowledges
    that the Bonus Shares will constitute “restricted securities” as defined in
    Rule 144 under the Securities Act.

 

 4. Expenses. Client shall reimburse Sohn for the expenses that are attributable
    directly to work performed by Sohn in connection with this Agreement and
    that are pre-approved by Client. Sohn shall submit an itemized statement of
    Sohn’s expenses to Client prior to reimbursement. Client shall pay Sohn
    within 30 days after receipt of each itemized statement.

 

 5. Terminating the Agreement. Either Party may cancel this Agreement within the
    30 days immediately subsequent to the Effective Date for any reason (“Early
    Termination”). Upon Early Termination, the second and third installments of
    the Retainer shall lapse. Effective immediately upon giving the other Party
    to this Agreement written notice, either Party may terminate this Agreement
    for Reasonable Cause. Reasonable cause includes: a material violation of
    this Agreement, any act exposing the other Party to liability to others for
    personal injury or property damage, or any action by Sohn exposing the
    Client to liability from a third party.

 

 6. Exclusive Agreement. This Agreement contains the entire agreements between
    the Parties, and supersedes any and all other agreements, written or oral,
    express or implied, pertaining to the subject matter hereof.

 

 7. Modifying the Agreement. This Agreement may be modified only by a writing,
    signed by all of the Parties hereto and no supplements, modifications or
    amendments of this Agreement shall be binding unless in writing and executed
    by all of the Parties.

 

 8. Notice. All notices, offers, acceptance and any other acts under this
    Agreement shall be in writing, and shall be sufficiently given if delivered
    to the addressees in person, by FedEx or similar receipted next business day
    delivery, or by email followed by overnight next business day delivery as
    follows:

 

If to Client:Truli Technologies, Inc.

54 W 40th St.

New York, NY 10018

Attention: Miles Jennings

Email: miles@vocaworks.com

 

 2 

 



With a copy to:Nason, Yeager, Gerson, White & Lioce, P.A.

3001 PGA Boulevard, Suite 305

Palm Beach Gardens, FL 33410

Attention: Michael D. Harris, Esq.

Email: mharris@nasonyeager.com

 

If to Sohn:117 E Hudson Ave

Englewood NJ 07631

Email:

 

or to such other address as any of them, by notice to the other may designate
from time to time. Time shall be counted to, or from, as the case may be, the
date of delivery.

 

 9. Resolving Disputes. If a dispute arises under this Agreement, the parties
    agree to first try to resolve the dispute with the help of a mutually
    agreed-upon mediator in Bergen County, NJ. Any costs and fees other than
    attorney fees associated with the mediation shall be shared equally by the
    parties. If it proves impossible to arrive at a mutually satisfactory
    solution through mediation, the parties agree to submit the dispute to a
    mutually agreed-upon arbitrator in Bergen County, NJ. Judgment upon the
    award rendered by the arbitrator may be entered in any court having
    jurisdiction to do so. Costs of arbitration, including attorney fees, will
    be allocated by the arbitrator. Nothing in this Agreement shall preclude any
    Party from using the whistleblower provisions of the Dodd-Frank Wall Street
    Reform and Consumer Protection Act or any other laws, rules or regulations
    pertaining to the whistleblower provisions thereto.

 

 10. Confidentiality. Sohn acknowledges that it will be necessary for Client to
     disclose certain confidential and proprietary information to Sohn in order
     for Sohn to perform duties under this Agreement. Sohn acknowledges that
     disclosure to a third party or misuse of this proprietary or confidential
     information would irreparably harm Client. Accordingly, Sohn agrees that he
     will not disclose or use, either during or after the term of this
     Agreement, any proprietary or Confidential Information of Client without
     Client's prior written permission except to the extent necessary to perform
     services on Client's behalf. As used herein, Confidential Information
     includes, but is not limited to (a) written, documentary, recorded,
     machine-readable, or other information in a tangible form that may or may
     not be conspicuously designated as confidential or proprietary, which
     relates to Client’s business, that is received by Sohn from Client, and (b)
     analyses, compilations, studies, tests, results, trade secrets defined by
     applicable state law or the common law, patents and patent applications
     including provisional patents, processes, policies, procedures, techniques,
     designs, drawings, know-how, show-how, technical information,
     specifications, computer software (including, but not limited to, computer
     programs developed, improved or modified by Client for or on behalf of
     Client for use in Client's business, and source code and object code),
     marketing techniques and materials, marketing and development plans,
     customer names and other information related to suppliers, partners and
     customers including email and telephone contact information, price lists,
     pricing policies, and financial information, and other materials or
     information prepared or developed by Client that relate to Client’s
     business.

 

 3 

 



 11. Applicable Law. This Agreement will be governed by New Jersey law, without
     giving effect to conflict of laws principles.

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
and year first above written.

 

 

Client: Truli Technologies, Inc.



 

____________________________________

By: Miles Jennings

Title: Chief Executive Officer

 

 

 

 

Sohn: Evan Sohn



 

_____________________________________

By: Evan Sohn______________________

 

 

 

 4 

